Name: 2005/845/Euratom: Commission Decision of 25 November 2005 concerning the accession of the European Atomic Energy Community to the Convention on Assistance in the case of a Nuclear Accident or Radiological Emergency
 Type: Decision
 Subject Matter: international affairs;  electrical and nuclear industries;  European construction;  cooperation policy
 Date Published: 2005-11-30; 2008-12-02

 30.11.2005 EN Official Journal of the European Union L 314/27 COMMISSION DECISION of 25 November 2005 concerning the accession of the European Atomic Energy Community to the Convention on Assistance in the case of a Nuclear Accident or Radiological Emergency (2005/845/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community and in particular the second paragraph of Article 101 thereof, Having regard to the Council Decision of 23 May 2005 approving the conclusion of the Convention on Assistance in the case of a Nuclear Accident or Radiological Emergency, Whereas: (1) Twenty-three Member States are contracting parties to the Convention on Assistance in the case of a Nuclear Accident or Radiological Emergency. (2) The European Atomic Energy Community should accede to the Convention on Assistance in the case of a Nuclear Accident or Radiological Emergency, HAS DECIDED AS FOLLOWS: Article 1 Accession to the Convention on Assistance in the case of a Nuclear Accident or Radiological Emergency is hereby approved on behalf of the European Atomic Energy Community. The text of the Convention on Assistance in the case of a Nuclear Accident or Radiological Emergency and the declaration by the European Atomic Energy Community according to the provisions of Article 14(5)(c) of that Convention are attached to this Decision. Article 2 The instrument of accession shall be deposited with the Director General of the International Atomic Energy Agency, depositary of the Convention on Assistance in the case of a Nuclear Accident or Radiological Emergency, as soon as possible after the adoption of this Decision in the form of a letter signed by the Head of Delegation of the European Commission to the International Organisations in Vienna. Done at Brussels, 25 November 2005. For the Commission Andris PIEBALGS Member of the Commission Declaration referred to in Article 14(5)(c) of the Convention on Assistance in the case of a Nuclear Accident or Radiological Emergency The Community possesses competences, shared with its Member States, in the field of assistance in the event of a radiological emergency, to the extent provided by Article 2(b) and the relevant provisions of Title II, Chapter 3 Health and Safety of the Treaty establishing the European Atomic Energy Community.